Title: From Thomas Jefferson to Thomas Mann Randolph, 29 June 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Philadelphia June 29. 97
                    
                    The day of adjournment walks before us like our shadow. It will not take place till the 3d. or 4th. of July. Consequently I shall not be at home till the 10th. or 11th.—Yours of the 19th. inst. came to hand on the 27th. We still go on undoing what in the beginning of the session had been too ardently begun. A bill to authorize the President to lay embargoes, brought into the Senate, has been thrown out by themselves. A very unequal and oppressive tax on merchants selling wines and other liquors (not in retail) passed by the Representatives, will, I think, be rejected by the Senate. The Representatives are cooking up a stamp tax, which it is thought they will themselves reject. We have jointly given up the 9 small vessels which were to have been bought at an expence of half a million. The expences of this session are about 80,000.D.  Monroe and family arrived here on the 27th. They will make a short visit to N. York and then come on to Albemarle.—My love to my dear daughters and the little ones. Adieu affectionately
                